UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number:000-54535 VOICE ASSIST, INC. (Exact name of registrant as specified in its charter) Nevada 26-1929199 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2 South Pointe Dr., Suite 100, Lake Forest, CA (Address of principal executive offices) (Zip Code) (949) 655-1677 (Registrant’s telephone number, including area code) Copies of Communications to: Stoecklein Law Group 402 West Broadway, Suite 690 San Diego, CA92101 (619) 704-1310 Fax (619) 704-0556 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ (Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨No x The number of shares of Common Stock, $0.001 par value, outstanding on November 21, 2011, was 30,499,223 shares. 1 PART I FINANCIAL INFORMATION Item 1. Financial Statements. VOICE ASSIST, INC. CONDENSED BALANCE SHEETS 9/30/2011 12/31/2010 (Unaudited) (Audited) ASSETS CURRENT ASSETS Cash $ $ Accounts Receivable Deferred Customer Activation Costs Prepaid Expenses Total Current Assets Property & Equipment, Net Software Development, Net OTHER ASSETS Other Assets Total Other Assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts Payable Accrued Expenses Deferred Revenue Current Portion - L/T Loans Payable Loans Payable - Related Parties - Total Current Liabilities NON CURRENT LIABILITIES L/T Portion Loans Payable - - Total Liabilities STOCKHOLDERS' EQUITY Preferred stock Common stock Additional Paid in Capital Shares to be Issued - Retained Deficit ) ) Total Stockholders' Equity TOTAL LIABILITIES AND STOCK HOLDERS' EQUITY $ $ (1) $.001 par value, 10,000,000 shares authorized, 2,000,000 issued and outstanding (2) $.001 par value, 10,000,000 shares authorized, 2,000,000 issued and outstanding (3) $.001 par value, 100,000,000 shares authorized, 30,499,223 issued and outstanding (4) $.001 par value, 100,000,000 shares authorized, 26,600,000 issued and outstanding The accompanying notes are an integral part of these condensed financial statements. 2 VOICE ASSIST, INC. CONDENSED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended 9/30/2011 Three Months Ended9/30/2010 Nine Months Ended 9/30/2011 Nine Months Ended 9/30/2010 OPERATING REVENUES Revenues $ OPERATING EXPENSES Direct Cost of Services Other Costs Total Direct Cost of Services Legal and Professional - - Selling, General and Administrative Selling, General and Administrative - Related Parties - - Depreciation and Amortization Total Operating Expenses Net Loss from Operations ) OTHER INCOME AND (EXPENSE) Interest Expense ) Other Income (Expense) ) - ) Total Other Income (Expense) Net Loss before Income Taxes ) Income Tax Expense - ) NET LOSS $ ) $ ) $ ) $ ) Weighted Average Shares Earnings Per Share $ ) $ ) $ ) $ ) The accompanying notes are an integral part of these condensed financial statements. 3 VOICE ASSIST, INC. CONDENSED STATEMENTS OF CASH FLOWS (Unaudited) For the Nine Months Ended 9/30/2011 For the Nine Months Ended 9/30/2010 Cash Flows From Operating Activities Net Loss $ ) $ ) Adjustments to reconcile from Net Loss to net cash provided by (used in) operating activities: Depreciation and amortization Shares issued for services - Stock option amortization - Changes in operating assets and liabilities Accounts receivable ) ) Deferred customer activation costs ) Prepaid expense ) ) Other assets ) - Accounts payable ) Accounts payable - related party - Bank overdraft - Accrued expenses - Accrued expenses - related party - ) Accrued income taxes - ) Accrued interest payable - Accrued interest payable - related party - Deferred customer activation fees ) Net cash (used in) operating activities ) ) Cash flows from investing activities Acquisition and development of software assets ) ) Purchaseof equipment ) ) Net cash (used in) investing activities ) ) Cash flows from financing activities Cash acquired upon reverse merger - Proceeds from loans payable Proceeds from loans payable - related party Repayment of equipment loans - ) Repayment of loans payable ) ) Repayment of loans payable - related party ) ) Proceeds from issuance of common stock Net cash provided by financing activities Net Increase/(Decrease) in Cash ) Cash, Beginning of Period - Cash, End of Period $ $ Supplemental Information: Cash paid for: Taxes $
